     Case 2:17-cv-00137-JAM-DB Document 22 Filed 04/24/19 Page 1 of 2


 1   CLAUDIA M. QUINTANA
 2
     City Attorney, SBN 178613
     BY: TIMOTHY R. SMYTH
 3   Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, P.O. Box 3068
 5
     Vallejo, CA 94590
     Tel: (707) 648-4545
 6   Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
 7

 8   Attorneys for Defendants, CITY OF VALLEJO,
     ROBERT HERNDON, JAMES MELVILLE, and JOSEPH COELHO
 9

10
                                     UNITED STATES DISTRICT COURT
11
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12

13   JASON ANDERSON,                                          Case No. 2:17-cv-00137-JAM-DB
14                    Plaintiff,
15          vs.                                               DEFENDANTS’ OBJECTION AND
                                                              OPPOSITION TO PLAINTIFF’S EX
16   CITY OF VALLEJO, a municipal
     corporation; ROBERT HERNDON,                             PARTE APPLICATION FOR ORDER
17
     individually and in his capacity as a Police             MODIFYING SCHEDULING ORDER
18   Corporal for the Vallejo Police Department,
     individually and in his capacity as a Police
19   Corporal for the Vallejo Police Department;
     JAMES MELVILLE, individually and in his
20
     capacity as a Officer for the Vallejo Police
21   Department; JOSEPH COELHO, individually
     and in his capacity as a Officer for the Vallejo
22   Police Department; and DOES 1-50,
     inclusive, individually, jointly and severally,
23

24                   Defendants.
25

26           Defendants CITY OF VALLEJO, ROBERT HERNDON, JAMES MELVILLE,
27   and JOSEPH COELHO (“CITY” or “Defendants”) hereby object to and oppose the ex
28   parte application for order modifying this court’s scheduling order of June 19, 2017, as
     Case No. 2:17-cv-00137-JAM-DB                               DEFENDANTS’ OBJECTION AND
                                                                 OPPOSITION TO PLAINTIFF’S EX PARTE
                                                                 APPLICATION FOR ORDER MODIFYING
                                                                 SCHEDULING ORDER
                                                        -1-
     Case 2:17-cv-00137-JAM-DB Document 22 Filed 04/24/19 Page 2 of 2


 1   Defendants would be prejudiced by Plaintiff having three weeks to review and respond to
 2   the expert reports timely served by Defendant on April 19, 2019, as well as by reduced
 3   timelines to engage expert discovery and file a dispositive motion upon the conclusion of
 4   discovery. The Defendants received the same scheduling order by this court and relied
 5   upon the substance of the order, and not the facially inconsistent and illogical docket
 6   email of the same date.
 7           To the extent this Court finds good cause to modify the Order, Defendants request
 8   that appropriate accommodations are given, including pushing the dates for hearing of
 9   dispositive motions and trial.
10

11   DATED: April 24, 2019                         Respectfully submitted,
12

13                                                        /s/ Timothy R. Smyth
                                                   TIMOTHY R. SMYTH
14                                                 Deputy City Attorney
15
                                                   Attorney for Defendants, CITY OF VALLEJO,
                                                   ROBERT HERNDON, JAMES MELVILLE,
16                                                 and JOSEPH COELHO
17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 2:17-cv-00137-JAM-DB                       DEFENDANTS’ OBJECTION AND
                                                         OPPOSITION TO PLAINTIFF’S EX PARTE
                                                         APPLICATION FOR ORDER MODIFYING
                                                         SCHEDULING ORDER
                                                -2-
